November         1,   1956


Hon. Robert H. Caldwell.             Jr.            Opinion   No.   S-216
County Attorney
Denton County                                       Re:    Authority    of a County Tax
Denton, Texas                                              Assessor-Collector      under
                                                           Article   6675a-15,  V.C.S.,
                                                           to retake motor vehicle
                                                           license   plates obtained by
                                                           giving a check to be
                                                           redeemed     subsequently    with
Dear   Mr.   Caldwell:                                     cash.

               Your    letter   requesting  our opinion             in reference    to the
captioned    matter    reads,    in part, as follows:

               “The fact situation  is as follows:      A check was
        given to the tax assessor       and collector    of Denton
        County, Texas on the 15th of May,          1956 for the regis-
        tration fee on a new truck.        The check was in the
        amount of $144.17.       The word ‘hold* was written in
        the lower left hand corner of the check and the tax
        collector   agreed to hold the check for a period of
        thirty days and at the expiration       of that time the
        maker agreed to come in and redeem             the check by
        paying the tax collector     the above sum in cash.          At
        the expiration    of said thirty days, demand was made
        upon the maker for redemption,         but the maker failed
        to do so.     The check never was and never has been
        presented    for payment to the bank on which it was
        drawn.     No order was lmmedlately        issued by the tax
         collector  ordering   the sheriff  or any other officer        to
        effect redemption     or repossess    the license    plates.

               “The truck was subsequently           repossessed     by the
         dealer   lien-holder     on or about the 25th day of August,
         1956 and resold.         Both the dealer      lien-holder   and the
        new purchaser        believing    the registration     fees to have
        been paid for in full.         The license     plates were attached
         to the truck and are still on it.           The tax collector
         permitted     transfer    of the receipt    but has deferred repos-
        .sessing      the license     plates pending an opinion from
         the Attorney     General.”

               You    specifically         submit     the following    questions:
Han,    Robert    H.   Caldwell,   Jr.,   page   2   (S-216)



                ‘(1)  Would the County Tax Collector,     in view of the
          above outlined circumstances,     and after waiting approx-
           imately three and one-half   months,   have the authority
          under Article   6675a-15,  to repossess   or order the
          repossession   of license plates now in the hands of an
          innocent purchaser 7

               “(2) IS Article 6675a-15    applicable   to a situation
          where the Tax Collector,    in effect,  extends   credit by
          accepting a check which is to be redeemed         later by
          cash? *

                 Article   6675a-15,      Vernon’s   Civil     Statutes,   provides
that:

                 “Whenever    the tax collector        or assessor       or col-
          lector of tares shall receive           from any person a check
           . . . drawn upon any bank or trust company                   in pa -
           ment of the registration         license fee or fees an      &ense
          number plates.      . . on any motor vehicle.            . . and such
           check. . .   shall  be   retnrned      unpaid   to  such   tax collector
           . . .  on account    of   insufficient    funds,   or  no   funds, in
          such bank or trust company to the credit of the drawer
          thereof,   it shall be the duty of such tax collector.              . .
          to immediately      certify under his ‘afficlal         seal, accom-
           panted by said check, the sheriff            or any constable       or
           highway patrolman        in his county of such fact, giving
           such officer   the name and address            of such person who
          gave him such check. . . and the number and make of
          such motor vehicle.         . .*    (Emphasis     added.)

             Such Article  then provides   that such officer,    upon finding
such person,   demand of the drawer of the check immediate          redemp-
tion of same,   and it then provides  that upon a refusal     to redeem    such
officer shall seize and remove    from the motor vehicle       the license
number plates and return them to the tax collector.

              It is our opinion that both of your questions     should be
answered    in the negative.    Under the statement   given us, the check
was neither given nor accepted       9n payment of the registration
license  fee or fees and license     number plates.’    This ‘hold’   check
amounted to no more than a memorandum           of indebtedness   or I.O.U.
Furthermore,     the license  plates are now owned and held by an
innocent purchaser.

                                           SUMMARY

                The provisions  of Article  6675a-15,     V.C.S., as
           to recovery  of motor vehicle   license    plates, do not
           apply in the event a check is given the tax assessor-
Hon.   Robert   H. Caldwell,   Jr.,   page        3 (S-216)




         collector  not in payment for the license   plates
         and registration   fees, but given and accepted
         under an agreement      to hold the check until
         later redeemed    by cash.

                                             Yours      very    truly,

APPROVED:                                    JOHN BEN SHEPPERD
                                             Attorney General
J. C. Davis,      Jr.
Reviewer

Mert Starnes                                 By      d??-+---

Reviewer                                             W. V. Geppert
                                                     Assistant
L. W. Gray
Special Reviewer

Davis Grant
First Assistant

John Ben Shepperd
Attorney General

WVG:cs